Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered March 20, 1990, convicting him of attempted murder in the second degree (two counts), attempted aggravated assault on a police officer (two counts), criminal possession of a weapon in the second degree (two counts), and criminal possession of a weapon in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the Supreme Court properly exercised its discretion in declining to permit him to withdraw his guilty plea. The defendant knowingly and voluntarily made a complete and detailed plea allocution with the assistance of competent counsel, after the court had fully apprised him of the consequences of his plea (see, People v Harris, 61 NY2d 9; People v James, 159 AD2d 723, 724-725; People v Brownlee, 158 AD2d 610; People v Long, 157 AD2d 504; see also, People v Seger, 171 AD2d 892; People v O’Keefe, 170 AD2d 1020). Further, when the defendant made his subsequent application to withdraw his guilty plea, the court fully reviewed the motion papers and properly concluded that none of the contentions made warranted vacatur of the plea (see, People v Tinsley, 35 NY2d 926, 927; People v Seger, supra; People v James, supra; People v Duff, 158 AD2d 7Í1).
We have reviewed the defendant’s remaining contentions and find them to be without merit (see, People v Corbin, 175 AD2d 171; People v Duff, supra; People v Torres, 164 AD2d 923; People v Sullivan, 153 AD2d 223). Thompson, J. R, Bracken, Sullivan and Lawrence, JJ., concur.